[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________           FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-13889         ELEVENTH CIRCUIT
                                                       FEB 16, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                          CLERK

                  D.C. Docket No. 08-00393-CV-T-23EAJ

JESSE RAYMOND STEWART,
"Ray",
                                                      Plaintiff-Appellant,

                                   versus

COMMERCIAL VEHICLES OF SOUTH FLORIDA, INC.,
f.k.a. Sterling and Western Star Trucks of Tampa, LLC,
f.k.a. Freightliner of Tamps, LLC
FREIGHTLINER LLC,
BRADLEY W. PRIOR,
EDWARD R. COSTELLO, et al.,

                                                      Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                             (February 16, 2010)

Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:
      Jesse Raymond Stewart filed this civil action asserting federal claims in Count

One and a state-law claim in Count Two. The district court granted the Defendants

summary judgment on the federal claims in Count One, and for that reason declined

to exercise supplemental jurisdiction over the state-law claim in Count Two. At issue

on this appeal is the propriety of the grant of summary judgment on the federal claims

in Count One.

      Count One of the Amended Complaint (R.35) alleges that the Defendants

conspired “to remove STEWART from servicing OAKLEY TRANSPORT and other

customers of FREIGHTLINER OF TAMPA on account of his race” (Id. at 8.)

      Count One’s conspiracy claims under 42 U.S.C. § 1985(3) asserted: (1)

violation of 42 U.S.C. § 1981; (2) violation of the Thirteenth Amendment; and (3)

violation of the Fourteenth Amendment. Only the first two are at issue on this appeal.

The district court concluded that § 1985(3) creates no rights, and that a § 1985(3)

claim cannot be based upon a deprivation of rights guaranteed by § 1981(a). (R.80

at 5-6.) We agree. And, the district court found that the Plaintiff alleges no facts

supporting the claim that the Defendants infringed the Plaintiff’s Thirteenth

Amendment right to be free from involuntary servitude. (Id. at 6-7.) We find no error

in that conclusion.

      AFFIRMED.

                                          2